95 S.E.2d 919 (1957)
245 N.C. 405
In the Matter of Roy B. STUTTS, Vuncannon Hosiery Mills, Inc., Bunting Full Fashion Hosiery Mill, and Employment Security Commission of North Carolina.
No. 528.
Supreme Court of North Carolina.
January 11, 1957.
*920 Jerry M. Shuping, Asheboro, for claimant, appellant.
W. D. Holoman, R. B. Billings, R. B. Overton and D. G. Ball, Raleigh, for Employment Security Commission of North Carolina, appellee.
PER CURIAM.
There is competent evidence in the Record to support the Employment Security Commission's findings of fact that claimant at the time his claim was filed, is unemployed, because he was discharged for misconduct connected with his work. Such a finding supports its conclusion and decision that claimant was disqualified for benefits for nine consecutive weeks. G.S. § 96-14(b). Such findings of fact by the Commission supported by competent evidence are binding upon review. G.S. § 96-4(m); Employment Security Comm. v. Smith, 235 N.C. 104, 69 S.E.2d 32.
The ruling of the Commission was affirmed in all respects on appeal to the Superior Court. It is supported by the language of the statute and the evidence. No reason appears to disturb the judgment below.
Affirmed.
JOHNSON, J., not sitting.